DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Amendments filed on 01/24/2022.
In order to compact prosecution, Examiner initiated interview to request the applicant to move the allowable subject matter into the independent claims. 

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone/e-mail interview with Joseph Su (Reg. 69,761) on Tuesday, February 8th, 2022.

The application has been amended as follows:

IN THE CLAIMS (referring to claim set filed on 01/24/2022):

(a)	Claim 1 has been amended as follows:

 (CURRENTLY AMENDED)  A display apparatus comprising: 
a displayer that displays on a screen at least one image used for an operation to instruct execution of processing under a predetermined condition; 

a disabling unit that disables a non-target image used for an operation to instruct execution of non-target processing different from target processing corresponding to a result of detection of the preparation detector, the non-target image being of the at least one image displayed on the screen, wherein the at least one image includes a target image used for an operation to instruct execution of the target processing, and the non-target image, and the disabling unit disables an operation of the target image and the non-target image while the screen is scrolled by an operation of the user.  

(b)	Claims 6 - 10 have been cancelled.

(c)	Claim 16 has been amended as follows:

(CURRENTLY AMENDED)  The display apparatus according to Claim 1, wherein the at least one image includes a target image used for an operation to instruct execution of the target processing, and the non-target image, and the display apparatus further comprises: an operation detector that detects a situation of operations of the user until an operation using the target image is performed; and a processing controller that changes steps until the target processing is executed, according to the operation using the target image of the at least one image displayed on the screen, based on the situation of the operations detected by the operation detector.  

(d)	Claims 17 and 18 have been cancelled.

(e)	Claim 20 has been amended as follows:

(CURRENTLY AMENDED)  A non-transitory computer readable medium storing a program causing a computer to execute a process comprising: displaying on a screen at least one image used for an operation to instruct execution of processing under a predetermined condition; 
detecting preparation performed by a user for the processing, wherein the preparation comprises supplying objects or data required for processing to the computer by an operation or an activity of the user; and disabling a non-target image used for an operation to instruct execution of non-target processing different from target processing corresponding to a result of detection of the preparation, the non-target image being of the at least one image displayed on the screen9, wherein the at least one image includes a target image used for an operation to instruct execution of the target processing, and the non-target image, and disabling an operation of the target image and the non-target image while the screen is scrolled by an operation of the user.  

End of Amendments

Reasons of Allowance

Claims 1 – 5, 11 – 16, 19 and 20 are allowed.  Claims 1 – 5, 11 – 16, 19 and 20 are renumbered as 1 – 3, 6, 7, 10, 5, 4, 9, 8, 12, 11 and 13, respectively. 
The following is an examiner's statement of reasons for allowance: 
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the display apparatus of claim 1, and the program of claim 20.
Specifically, the prior arts of record, alone or in combination, fails to teach “wherein the at least one image includes a target image used for an operation to instruct execution of the target processing, and the non-target image, and the disabling unit disables an operation of the target image and the non-target image while the screen is scrolled by an operation of the user”, in combination with all other limitations as claimed in independent claims 1 and 20.
The above limitations generally involve a display apparatus that have a displayer that displays on a screen at least one image used for an operation to instruct execution of processing under a predetermined condition; a preparation detector that detects preparation performed by a user for the processing, wherein the preparation comprises supplying objects or data required for processing to the display apparatus by an operation or an activity of the user; and a disabling unit that disables a non-target image used for an operation to instruct execution of non-target processing different from target processing corresponding to a result of detection of the preparation detector, the non-target image being of the at least one image displayed on the screen, wherein the at least one image includes a target image used for an operation to instruct execution of the target processing, and the non-target image, and the disabling unit disables an operation of the target image and the non-target image while the screen is scrolled by an operation of the user
The prior art of record is seen as teaching: 
Tsunekawa (U.S PreGrant Publication No. 2016/0261766 A1) teaches a display apparatus (e.g., a MFP 103, Fig. 2) comprising: a displayer (e.g., a display section 210, Fig. 2) that displays on a screen at least one image used for an operation to instruct execution of processing under a predetermined condition (e.g. configured to display a screen 600 at least a button or icon, as the at least one image, used for an operation to instruct printing, Fig. 6A, ¶0037, Fig. 9A); a preparation detector that detects preparation performed by a user for the processing (e.g., detects a color from at least a job selected by the user for the printing, ¶0053); and a disabling unit that disables a non-target image used for an operation to instruct execution of non-target processing different from target processing corresponding to a result of detection of the preparation detector, the non- target image being of the at least one image e.g., gray-out “Color” or “Two Color” icon (button), as a non-target image, to instruct printing upon detecting that the selected job, by the user, has the color “Mono”; the aforementioned icons (buttons) are different to the rest of standard icons (buttons) as shown in Fig. 6B, ¶0042, ¶0054, ¶0056); Horiike (U.S PreGrant Publication No. 2018/0246636 A1) teaches an image used for a item used for a flick operation of the item, and disable the operation when the flick operation is not performed at a region (¶0095), but neither of them, in combination, teaches “wherein the at least one image includes a target image used for an operation to instruct execution of the target processing, and the non-target image, and the disabling unit disables an operation of the target image and the non-target image while the screen is scrolled by an operation of the user”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674